Exhibit 10.2

PG&E CORPORATION

2006 LONG-TERM INCENTIVE PLAN

NON-ANNUAL RESTRICTED STOCK UNIT GRANT

ANTHONY F. EARLEY, JR.

PG&E CORPORATION, a California corporation, hereby grants Restricted Stock Units
to the Recipient named below. The Restricted Stock Units have been granted under
the PG&E Corporation 2006 Long-Term Incentive Plan, as amended (the “LTIP”). The
terms and conditions of the Restricted Stock Units are set forth in this cover
sheet and in the attached Restricted Stock Unit Agreement (the “Agreement”).

 

Date of Grant:    September 13, 2011 Name of Recipient:   

Anthony F. Earley, Jr.

Recipient’s Participant ID:   

 

Number of Restricted Stock Units:   

61,605

By accepting this award, you agree to all of the terms and conditions described
in the attached Agreement. You and PG&E Corporation agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of the attached Agreement. You are also
acknowledging receipt of this Grant, the attached Agreement, and a copy of the
prospectus describing the LTIP and the Restricted Stock Units dated March 1,
2011, which is supplemented hereby.

Attachment



--------------------------------------------------------------------------------

This document constitutes part of a

Prospectus covering securities that

have been registered under the

Securities Act of 1933, as amended.

PG&E CORPORATION

2006 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

The LTIP and Other

Agreements

   This Agreement constitutes the entire understanding between you and PG&E
Corporation regarding the Restricted Stock Units, subject to the terms of the
LTIP. Any prior agreements, commitments, or negotiations are superseded. In the
event of any conflict or inconsistency between the provisions of this Agreement
and the LTIP, the LTIP shall govern. Capitalized terms that are not defined in
this Agreement are defined in the LTIP. In the event of any conflict between the
provisions of this Agreement and the PG&E Corporation Officer Severance Policy
or the Prospectus dated March 1, 2011, this Agreement shall govern. For purposes
of this Agreement, employment with PG&E Corporation shall mean employment with
any member of the Participating Company Group.

Grant of

Restricted Stock Units

   PG&E Corporation grants you the number of Restricted Stock Units shown on the
cover sheet of this Agreement. The Restricted Stock Units are subject to the
terms and conditions of this Agreement and the LTIP. Vesting of Restricted Stock
Units    As long as you remain employed with PG&E Corporation, one-third of the
total number of Restricted Stock Units originally subject to this Agreement, as
shown above on the cover sheet, will vest on each of the first, second and third
anniversaries of date you first start employment with PG&E Corporation (the
“Start Date,” which for these purposes is the same as the Date of Grant)
(collectively, the “Normal Vesting Schedule”). The amounts payable upon each
vesting date are hereby designated separate payments for purposes of Code
Section 409A. Except as described below, all Restricted Stock Units subject to
this Agreement which have not vested upon termination of your employment shall
then be automatically cancelled. As set forth below, the Restricted Stock Units
may vest earlier upon the occurrence of certain events. Dividends    Restricted
Stock Units will accrue Dividend Equivalents in the event cash dividends are
paid with respect to PG&E Corporation common stock having a record date prior to
the date on which the Restricted Stock Units are settled. Such Dividend
Equivalents will be converted into cash and paid, if at all, upon settlement of
the underlying Restricted Stock Units.

Settlement

   Vested Restricted Stock Units will be settled in an equal number of shares of
PG&E Corporation common stock, subject to the satisfaction of Withholding Taxes,
as described below. PG&E Corporation shall issue shares as soon as practicable
after the Restricted Stock Units vest in accordance with the Normal Vesting
Schedule (but not later than sixty (60) days after the applicable vesting date);
provided, however, that such



--------------------------------------------------------------------------------

   issuance shall, if earlier, be made with respect to all of your outstanding
vested Restricted Stock Units (after giving effect to the vesting provisions
described below) as soon as practicable after (but not later than sixty (60)
days after) the earliest to occur of your (1) Disability (as defined under Code
Section 409A), (2) death or (3) “separation from service,” within the meaning of
Code Section 409A within 2 years following a Change in Control. Voluntary
Termination    In the event of your voluntary termination, unvested Restricted
Stock Units shall continue to vest (as if you continued to be employed by PG&E
Corporation) such that the total number of vested Restricted Stock Units
(including Restricted Stock Units, if any, that vested prior to the date of
termination) shall be equal to the greater of (1) the actual number of vested
Restricted Stock Units or (2) the number determined by multiplying the total
number of Restricted Stock Units subject to this Agreement by the number of your
days of service with PG&E Corporation in the Normal Vesting Schedule (through
the date of termination), divided by the potential number of days of service in
the Normal Vesting Schedule. All other unvested Restricted Stock Units will be
cancelled upon such termination. Vested Restricted Stock Units will continue to
be settled and paid on the same time schedule and at the rate that would be
normally applicable (absent your termination of employment) until the pro-rated
amount (if any) is exhausted. Termination for Cause   

If your employment with PG&E Corporation is terminated at any time by PG&E
Corporation for cause, all unvested Restricted Stock Units will be cancelled on
the date of termination.

 

For these purposes, “cause” means when PG&E Corporation, acting in good faith
based upon information then known to it, determines that you have engaged in,
committed, or are responsible for (1) serious misconduct, gross negligence,
theft, or fraud against PG&E Corporation and/or its affiliates, (2) refusal or
unwillingness to perform your duties; (3) inappropriate conduct in violation of
PG&E Corporation’s equal employment opportunity policy; (4) conduct which
reflects adversely upon, or making any remarks disparaging of, PG&E Corporation,
its Board of Directors, Officers, or employees, or its affiliates or
subsidiaries; (5) insubordination; (6) any willful act that is likely to have
the effect of injuring the reputation, business, or business relationship of
PG&E Corporation or its subsidiaries or affiliates; (7) violation of any
fiduciary duty; or (8) breach of any duty of loyalty.

Termination

other than for Cause

   If your employment with PG&E Corporation is terminated (other than
termination in connection with a Change in Control, as provided below) by PG&E
Corporation other than for cause, unvested Restricted Stock Units shall continue
to vest (as if you continued to be employed by PG&E Corporation) such that the
total number of vested Restricted Stock Units (including Restricted Stock Units,
if any, that vested prior to the date of termination) shall be equal to the
greater of (1) the actual number of vested

 

A-2



--------------------------------------------------------------------------------

   Restricted Stock Units or (2) the number determined by multiplying the total
number of Restricted Stock Units subject to this Agreement by the number of your
days of service with PG&E Corporation in the Normal Vesting Schedule (through
the date of termination), divided by the potential number of days of service in
the Normal Vesting Schedule. All other unvested Restricted Stock Units will be
cancelled upon such termination. Vested Restricted Stock Units will continue to
be settled and paid on the same time schedule and at the rate that would be
normally applicable (absent your termination of employment) until the pro-rated
amount (if any) is exhausted. Death/Disability    In the event of your death or
Disability while you are employed, all of your Restricted Stock Units shall vest
and be settled as soon as practicable after (but not later than sixty (60) days
after) the date of such event. If your death or Disability occurs following the
termination of your employment and your Restricted Stock Units are then
outstanding under the terms hereof, then all of your vested Restricted Stock
Units plus any Restricted Stock Units that would have otherwise vested during
any continued vesting period hereunder shall be settled as soon as practicable
after (but not later than sixty (60) days after) the date of your death or
Disability. Termination Due to Disposition of Subsidiary    (1) If your
employment is terminated (other than termination for cause or your voluntary
termination) by reason of a divestiture or change in control of a subsidiary of
PG&E Corporation, which divestiture or change in control results in such
subsidiary no longer qualifying as a subsidiary corporation under Section 424(f)
of the Internal Revenue Code of 1986, as amended (the “Code”), or (2) if your
employment is terminated (other than termination for cause or your voluntary
termination) coincident with the sale of all or substantially all of the assets
of a subsidiary of PG&E Corporation, the Restricted Stock Units shall vest and
be settled in the same manner as for a “Termination other than for Cause”
described above.

Change in

Control

  

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the “Acquiror”), may, without your consent, either assume or continue
PG&E Corporation’s rights and obligations under this Agreement or provide a
substantially equivalent award in substitution for the Restricted Stock Units
subject to this Agreement.

If the Restricted Stock Units are neither assumed nor continued by the Acquiror
or if the Acquiror does not provide a substantially equivalent award in
substitution for the Restricted Stock Units, all of your unvested Restricted
Stock Units shall automatically vest immediately preceding and contingent on,
the Change in Control and be settled in accordance with the Normal Vesting
Schedule, subject to the earlier settlement provisions of this Agreement.

Termination In Connection with a    If you separate from service (other than
termination for cause or your voluntary termination) in connection with a Change
in Control within three

 

A-3



--------------------------------------------------------------------------------

Change in

Control

   months before the Change in Control occurs, all of your outstanding
Restricted Stock Units (including Restricted Stock Units that you would have
otherwise forfeited after the end of any continued vesting period) shall
automatically vest on the date of the Change in Control and will be settled in
accordance with the Normal Vesting Schedule (without regard to the requirement
that you be employed) subject to the earlier settlement provisions of this
Agreement. In the event of such a separation in connection with a Change in
Control within two years following the Change in Control, your Restricted Stock
Units (to the extent they did not previously vest upon, for example, failure of
the Acquiror to assume or continue this Award) shall automatically vest on the
date of such separation and will be settled as soon as practicable after (but
not later than sixty (60) days after) the date of such separation. PG&E
Corporation shall have the sole discretion to determine whether termination of
your employment was made in connection with a Change in Control. Delay    PG&E
Corporation shall delay the issuance of any shares of common stock to the extent
it is necessary to comply with Section 409A(a)(2)(B)(i) of the Code (relating to
payments made to certain “key employees” of certain publicly-traded companies);
in such event, any shares of common stock to which you would otherwise be
entitled during the six (6) month period following the date of your “separation
from service” under Section 409A (or shorter period ending on the date of your
death following such separation) will instead be issued on the first business
day following the expiration of the applicable delay period.

Withholding

Taxes

   The number of shares of PG&E Corporation common stock that you are otherwise
entitled to receive upon settlement of Restricted Stock Units will be reduced by
a number of shares having an aggregate Fair Market Value, as determined by PG&E
Corporation, equal to the amount of any Federal, state, or local taxes of any
kind required by law to be withheld by PG&E Corporation in connection with the
Restricted Stock Units determined using the applicable minimum statutory
withholding rates, including social security and Medicare taxes due under the
Federal Insurance Contributions Act and the California State Disability
Insurance tax (“Withholding Taxes”). If the withheld shares were not sufficient
to satisfy your minimum Withholding Taxes, you will be required to pay, as soon
as practicable, including through additional payroll withholding, any amount of
the Withholding Taxes that is not satisfied by the withholding of shares
described above.

Leaves of

Absence

   For purposes of this Agreement, if you are on an approved leave of absence
from PG&E Corporation, or a recipient of PG&E Corporation sponsored disability
benefits, you will continue to be considered as employed. If you do not return
to active employment upon the expiration of your leave of absence or the
expiration of your PG&E Corporation sponsored disability benefits, you will be
considered to have voluntarily

 

A-4



--------------------------------------------------------------------------------

  

terminated your employment. See above under “Voluntary Termination.”

 

Notwithstanding the foregoing, if the leave of absence exceeds six (6) months,
and a return to service upon expiration of such leave is not guaranteed by
statute or contract, then you shall be deemed to have had a “separation from
service” for purposes of any Restricted Stock Units that are settled hereunder
upon such separation. To the extent an authorized leave of absence is due to a
medically determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of at least six (6) months
and such impairment causes you to be unable to perform the duties of your
position of employment or any substantially similar position of employment, the
six (6) month period in the prior sentence shall be twenty-nine (29) months.

 

PG&E Corporation reserves the right to determine which leaves of absence will be
considered as continuing employment and when your employment terminates for all
purposes under this Agreement.

Voting and Other Rights    You shall not have voting rights with respect to the
Restricted Stock Units until the date the underlying shares are issued (as
evidenced by appropriate entry on the books of PG&E Corporation or its duly
authorized transfer agent). No Retention Rights    This Agreement is not an
employment agreement and does not give you the right to be retained by PG&E
Corporation. Except as otherwise provided in an applicable employment agreement,
PG&E Corporation reserves the right to terminate your employment at any time and
for any reason. Applicable Law    This Agreement will be interpreted and
enforced under the laws of the State of California.

 

A-5